

113 SRES 586 RS: Calling on the Government of Burma to develop a non-discriminatory and comprehensive solution that addresses Rakhine State’s needs for peace, security, harmony, and development under equitable and just application of the rule of law, and for other purposes.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 615113th CONGRESS2d SessionS. RES. 586IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Menendez (for himself, Mr. Kirk, Mr. Durbin, Mr. Cardin, Mr. Rubio, Mr. Markey, Mrs. Boxer, Mr. Booker, Mr. Coons, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 4, 2014Reported by Mr. Menendez, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONCalling on the Government of Burma to develop a non-discriminatory and comprehensive solution that
			 addresses Rakhine State’s needs for peace, security, harmony, and
			 development under equitable and just application of the rule of law, and
			 for other purposes.Whereas, of the 1,500,000 members of the  Rohingya ethnic minority community worldwide, over
			 1,200,000 stateless Rohingya live in Burma, mostly in northern Rakhine
			 State, including 140,000 internally displaced persons (IDPs);Whereas the  security, stability, and development of Rakhine State is dependent on the rule of law
			 and
			 non-discriminatory access to citizenship, livelihoods and services, and
			 protection for all residents;Whereas, on November 12, 2014, President Barack Obama traveled to Burma, where he stressed the need to find durable and effective solutions for the terrible violence in Rakhine
			 state, solutions that end discrimination, provide greater security and
			 economic opportunities, protect all citizens, and promote greater
			 tolerance and understanding, while noting that legitimate government is a government based on the recognition that all people are equal under the law;Whereas the Department of State has,  since  1999,  regularly expressed its particular
			 concern for severe legal, economic, and social discrimination against
			 Burma’s Rohingya population in its Country Report for Human Rights
			 Practices;Whereas the United Nations Special Rapporteur for Human Rights in Burma reported a long history of discrimination and persecution against the Rohingya Muslim community which could
			 amount to crimes against humanity;Whereas the current Government of Burma, like its predecessors, continues to use the Burma
			 Citizenship Law of 1982 to exclude Rohingya from a list of legally
			 recognized ethnic groups, despite many having lived in Rakhine State for
			 generations, thereby rendering Rohingya stateless and vulnerable to
			 exploitation and abuse;Whereas, in its March 2014 census, the first in over 30 years, the Government of Burma reneged on
			 its commitment to allow all people in Burma to self-identify and ordered
			 the Rohingya to ethnically identify as Bengali, resulting in their exclusion from census data and thereby severely undermining the validity of
			 the data for Rakhine State and creating the potential for further
			 discrimination and conflict;Whereas local and national policies and practices discriminate against Rohingya by denying them
			 freedom of movement outside their villages and camps, restricting access
			 to
			 livelihood, education,  and health care;Whereas authorities have required Rohingya to obtain official permission for marriages, with
			 reportedly onerous, humiliating, and financially prohibitive requirements
			 for approval;Whereas a two-child policy sanctioned solely upon the Rohingya population in two townships in
			 northern Rakhine State  hinders the ability of additional children to
			 access basic government services, marry, or acquire property and
			 restricts the rights of women, sometimes resulting in serious health
			 consequences due to illegal and unsafe abortions;Whereas persecution, including arbitrary arrest, detention, and extortion of Rohingya and other
			 Muslim communities, continues to be widespread;Whereas violence targeting Rohingya in Maungdaw, Buthidaung, and Sittwe in June and July 2012
			 resulted in the deaths of at least 57 Muslims and the destruction of 1,336
			 Rohingya homes and left thousands displaced;Whereas, between October 21–30, 2012, numerous people were killed, and a village in Mrauk-U
			 township was destroyed during deadly ethnic violence between the Rakhine
			 and Rohingya communities;Whereas the lack of a credible independent investigation has resulted in persistent questions about
			 violence that may have resulted in the death of Rohingya in a village in
			 Maungdaw township in January 2014, and human rights groups reported mass
			 arrests and arbitrary detention of Rohingya in the aftermath of this
			 violence;Whereas local, state, and national security police and border officers have failed to protect those
			 vulnerable to attack and, in some cases, participated in violence against
			 Rohingya and other Muslims;Whereas the Government of Burma has relocated displaced Rohingya into displacement camps where they
			 have limited access to adequate shelter, clean water, food, sanitation,
			 health care, livelihoods, or basic education for their children;Whereas thousands of Rohingya are entirely reliant on international assistance for food, clean
			 water, and health care because they are not permitted to move for work and
			 therefore cannot provide for their families;Whereas, in February 2014,  the Government of Burma suspended the activities of Nobel Laureate
			 Médecins Sans Frontières, the primary provider of health care to hundreds
			 of
			 thousands in Rakhine State;Whereas the Government of Burma entered into a Memorandum of Agreement with
			 the   Médecins Sans Frontières in September 2014 but all services have not
			 resumed;Whereas attacks on organizations and their property in Sittwe, the capital of Rakhine State, in
			 March 2014 caused over 300 international aid workers to evacuate the
			 area, and while many of these aid workers have now returned, they have not
			 yet been able to resume full operations, leaving many more people
			 vulnerable, particularly in the area of health care;Whereas the denial of unhindered humanitarian assistance when populations are in need of such
			 services is a severe breach of a government’s responsibility to protect
			 and support its residents and suggests disregard for individuals who
			 suffer the effects of disease and malnourishment as a result of a lack of
			 assistance;Whereas hundreds of thousands of Rohingya have fled to neighboring countries, including 34,000 that
			 have registered in official camps in Bangladesh, plus another 300,000 to
			 500,000 that are unregistered in Bangladesh, and at least 35,000 in
			 Malaysia, plus many thousands more in Thailand and Indonesia;Whereas, according to the United Nations High Commissioner for Refugees, approximately 100,000
			 Rohingya have fled from Rakhine State, and up to 2,000 Rohingya who fled
			 Burma by boat are presumed dead or are missing at sea since 2012;Whereas up to 200,000 Rohingya, who fled persecution from Burma up to 20 years ago and sought
			 refugee protection in Bangladesh, continue to face discrimination,
			 statelessness, and other hurdles to accessing necessary services in their
			 country of refuge;Whereas, according to the Department of State’s 2014 Trafficking in
			 Persons Report, the Rohingya community in Bangladesh is especially
			 vulnerable to human
			 trafficking, and unregistered Rohingya who were trafficking victims may
			 have been detained indefinitely in Bangladesh due to lack of
			 documentation;Whereas the Government of Bangladesh has banned marriage registrars from officiating marriages
			 involving Rohingyas attempting to wed one another and those seeking unions
			 with Bangladeshi nationals; andWhereas, in Thailand, according to the United States Department of State’s 2014 Trafficking in
			 Persons Report, corrupt civilian and military officials are alleged to
			 have profited from the smuggling of Rohingya asylum seekers from Burma and
			 Bangladesh and allegedly have been complicit in their sale into forced
			 labor on commercial fishing vessels: Now, therefore, be itWhereas, of the 1,500,000 members of the  Rohingya ethnic minority community worldwide, over
			 1,200,000 stateless Rohingya live in Burma, mostly in northern Rakhine
			 State, including 140,000 internally displaced persons (IDPs);Whereas the  security, stability, and development of Rakhine State is dependent on the rule of law
			 and
			 non-discriminatory access to citizenship, livelihoods and services, and
			 protection for all residents;Whereas, on November 12, 2014, President Barack Obama traveled to Burma, where he stressed the need to find durable and effective solutions for the terrible violence in Rakhine
			 state, solutions that end discrimination, provide greater security and
			 economic opportunities, protect all citizens, and promote greater
			 tolerance and understanding, while noting that legitimate government is a government based on the recognition that all people are equal under the law;Whereas the Department of State has,  since  1999,  regularly expressed its particular
			 concern for severe legal, economic, and social discrimination against
			 Burma’s Rohingya population in its Country Report for Human Rights
			 Practices;Whereas the United Nations Special Rapporteur for Human Rights in Burma reported a long history of discrimination and persecution against the Rohingya Muslim community;Whereas the current Government of Burma, like its predecessors, continues to use the Burma
			 Citizenship Law of 1982 to exclude Rohingya from a list of legally
			 recognized ethnic groups, despite many having lived in Rakhine State for
			 generations, thereby rendering Rohingya stateless and vulnerable to
			 exploitation and abuse;Whereas, in its March 2014 census, the first in over 30 years, the Government of Burma reneged on
			 its commitment to allow all people in Burma to self-identify and ordered
			 the Rohingya to ethnically identify as Bengali, resulting in their exclusion from census data and thereby undermining the validity of
			 the data for Rakhine State and creating the potential for further
			 discrimination and conflict;Whereas local and national policies and practices discriminate against Rohingya by denying them
			 freedom of movement outside their villages and camps, restricting access
			 to
			 livelihood, education,  and health care;Whereas authorities have required Rohingya to obtain official permission for marriages, with
			 reportedly onerous, humiliating, and financially prohibitive requirements
			 for approval;Whereas a two-child policy sanctioned solely upon the Rohingya population in two townships in
			 northern Rakhine State  hinders the ability of additional children to
			 access basic government services, marry, or acquire property and
			 restricts the rights of  the Rohingya population;Whereas persecution, including arbitrary arrest, detention, and extortion of Rohingya and other
			 Muslim communities, continues to be widespread;Whereas violence targeting Rohingya in Maungdaw, Buthidaung, and Sittwe in June and July 2012
			 resulted in the deaths of at least 57 Muslims and the destruction of 1,336
			 Rohingya homes and left thousands displaced;Whereas, between October 21–30, 2012, numerous people were killed, and a village in Mrauk-U
			 township was destroyed during deadly ethnic violence between the Rakhine
			 and Rohingya communities;Whereas the lack of a credible independent investigation has resulted in persistent questions about
			 violence that may have resulted in the death of Rohingya in a village in
			 Maungdaw township in January 2014, and human rights groups reported mass
			 arrests and arbitrary detention of Rohingya in the aftermath of this
			 violence;Whereas local, state, and national security police and border officers have failed to protect those
			 vulnerable to attack and, in some cases, participated in violence against
			 Rohingya and other Muslims;Whereas the Government of Burma has relocated displaced Rohingya into displacement camps where they
			 have limited access to adequate shelter, clean water, food, sanitation,
			 health care, livelihoods, or basic education for their children;Whereas thousands of Rohingya are entirely reliant on international assistance for food, clean
			 water, and health care because they are not permitted to move for work and
			 therefore cannot provide for their families;Whereas, in February 2014,  the Government of Burma suspended the activities of Nobel Laureate
			 Médecins Sans Frontières, the primary provider of health care to hundreds
			 of
			 thousands in Rakhine State;Whereas the Government of Burma entered into a Memorandum of Agreement with
			 the   Médecins Sans Frontières in September 2014 but all services have not
			 resumed;Whereas attacks on organizations and their property in Sittwe, the capital of Rakhine State, in
			 March 2014 caused over 300 international aid workers to evacuate the
			 area, and while many of these aid workers have now returned, they have not
			 yet been able to resume full operations, leaving many more people
			 vulnerable, particularly in the area of health care;Whereas the denial of humanitarian assistance when populations are in need of such
			 services suggests disregard for individuals who
			 suffer the effects of disease and malnourishment as a result of a lack of
			 assistance;Whereas hundreds of thousands of Rohingya have fled to neighboring countries, including 34,000 that
			 have registered in official camps in Bangladesh, plus another 300,000 to
			 500,000 that are unregistered in Bangladesh, and at least 35,000 in
			 Malaysia, plus many thousands more in Thailand and Indonesia;Whereas, according to the United Nations High Commissioner for Refugees, approximately 100,000
			 Rohingya have fled from Rakhine State, and up to 2,000 Rohingya who fled
			 Burma by boat are presumed dead or are missing at sea since 2012;Whereas up to 200,000 Rohingya, who fled persecution from Burma up to 20 years ago and sought
			 refugee protection in Bangladesh, continue to face discrimination,
			 statelessness, and other hurdles to accessing necessary services in their
			 country of refuge;Whereas, according to the Department of State’s 2014 Trafficking in
			 Persons Report, the Rohingya community in Bangladesh is especially
			 vulnerable to human
			 trafficking, and unregistered Rohingya who were trafficking victims may
			 have been detained indefinitely in Bangladesh due to lack of
			 documentation;Whereas the Government of Bangladesh has banned marriage registrars from officiating marriages
			 involving Rohingyas attempting to wed one another and those seeking unions
			 with Bangladeshi nationals; andWhereas, in Thailand, according to the United States Department of State’s 2014 Trafficking in
			 Persons Report, corrupt civilian and military officials are alleged to
			 have profited from the smuggling of Rohingya asylum seekers from Burma and
			 Bangladesh and allegedly have been complicit in their sale into forced
			 labor on commercial fishing vessels: Now, therefore, be itThat the Senate—(1)calls on the Government of Burma to develop a non-discriminatory and comprehensive solution that
			 addresses Rakhine State’s needs for peace, security, harmony, and
			 development under equitable and just application of the rule of law;(2)welcomes the Government of Burma’s announcement that Médecins Sans Frontières has been invited back
			 to work
			 in Rakhine State and encourages the Government of Burma to ensure that the
			 organization is able
			 to resume
			 operations alongside other humanitarian organizations without undue
			 restrictions on their humanitarian operations;(3)calls on the Government of Burma to end all forms of persecution and discrimination, including
			 freedom of movement restrictions, of the Rohingya people and ensure
			 respect for internationally recognized human rights for all ethnic and
			 religious minority groups within Burma;(4)calls on the Government of Burma to respect the Rohingya’s right to self-identification, redraft
			 the Citizenship Law of 1982 so that it conforms to internationally
			 recognized legal standards, and include both Rakhine and Rohingya leaders
			 and community members in the redrafting process;(5)calls on the Government of Burma to support an international and independent investigation into the
			 violence that has occurred in Rakhine State since June 2012, implement the
			 recommendations put forth, and prosecute the perpetrators of violence
			 consistent with due process;(6)calls on the Government of Burma to conform to international norms on the provision of unrestricted
			 humanitarian access by international organizations to all in need, without
			 discrimination based on nationality, race, ethnicity, gender, religious
			 belief, or political opinion;(7)calls on the  regional governments to protect the rights of Rohingya asylum seekers and refugees,
			 as well as respect the international legal principle of non-refoulement;
			 and(8)calls on the United States Government and the international community to call on the Government of
			 Burma to take all necessary measures to end the persecution and
			 discrimination of the Rohingya population and to protect the fundamental
			 rights of all ethnic and religious minority groups in Burma.That the Senate—(1)calls on the Government of Burma to develop a non-discriminatory and comprehensive solution that
			 addresses Rakhine State’s needs for peace, security, harmony, and
			 development under equitable and just application of the rule of law;(2)welcomes the Government of Burma’s announcement that Médecins Sans Frontières has been invited back
			 to work
			 in Rakhine State and encourages the Government of Burma to ensure that the
			 organization is able
			 to resume
			 operations alongside other humanitarian organizations without undue
			 restrictions on their humanitarian operations;(3)calls on the Government of Burma to end all forms of persecution and discrimination, including
			 freedom of movement restrictions, of the Rohingya people and ensure
			 respect for the  human rights for all ethnic and
			 religious minority groups within Burma;(4)calls on the Government of Burma to respect the Rohingya’s right to self-identification, redraft
			 the Citizenship Law of 1982 so that it conforms to internationally
			 recognized legal standards, and include both Rakhine and Rohingya leaders
			 and community members in the redrafting process;(5)calls on the Government of Burma to support an international and independent investigation into the
			 violence that has occurred in Rakhine State since June 2012, implement the
			 recommendations put forth, and prosecute the perpetrators of violence
			 consistent with due process;(6)calls on the Government of Burma to conform to international norms on the provision of 
			 humanitarian access by international organizations to those in need,
			 without
			 discrimination based on nationality, race, ethnicity, gender, religious
			 belief, or political opinion;(7)calls on the  regional governments to protect the rights of Rohingya asylum seekers and refugees,
			 including the principle of non-refoulement;
			 and(8)calls on the United States Government and the international community to call on the Government of
			 Burma to take appropriate measures to end the persecution and
			 discrimination of the Rohingya population and to protect the fundamental
			 rights of ethnic and religious minority groups in Burma.December 4, 2014Reported with an amendment and an amendment to the preamble